Exhibit ENDORSEMENT SPLIT-DOLLAR AGREEMENT Effective June 1, 2006 TABLE OF CONTENTS Page AGREEMENT 1 1. Effective Date 1 2. Purchase of Policy 1 3. Policy Ownership 1 4. Beneficiary Designation 1 5. Division of Cash Surrender Value 2 6. Division of Death Proceeds 2 7. Premium Payments 2 8. Termination of Agreement 2 9. Named Fiduciary 3 10. Funding Policy 3 11. Claims Procedure 3 12. Amendment and Revocation 4 13. Insurance Company Not a Party to This Agreement 4 14. Validity 4 15. Notices 4 16. Successors 4 17. Governing Law 5 SCHEDULE A Beneficiary Designation (i) ENDORSEMENT SPLIT-DOLLAR AGREEMENT This Endorsement Split-Dollar Agreement (“Agreement”) made and entered into by and between CharterBank, West Point, Georgia (“Employer”) and David Z. Cauble (“Director”); WHEREAS, Director is considered a key person by Employer; and WHEREAS, Director has agreed to permit Employer to purchase a life insurance policy on Director’s life; and WHEREAS, the parties have further agreed to divide the death benefit between the Employer and the Director’s Beneficiary; NOW, THEREFORE, in consideration of the premises and of the mutual promises contained herein, the parties hereto agree as follows: 1.
